Exhibit 10.4

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the 19th day
of March 2019, by and between Insurance Acquisition Corp., a Delaware
corporation (the “Company”), having its principal place of business at 2929 Arch
Street, Suite 1703, Philadelphia, PA 19104, and the subscribers set forth on
Schedule A hereto (the “Subscribers”).

 

WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 425,000 units (“Units”) of the Company, each Unit
comprised of one share of Class A common stock of the Company, par value $0.0001
per share (“Common Stock”), and one half of one warrant to purchase one share of
Common Stock (“Warrant”), for a purchase price of $4,250,000, or $10.00 per
Unit. The shares of Common Stock underlying the Warrants are hereinafter
referred to as the “Warrant Shares.”  The shares of Common Stock underlying the
Units (excluding the Warrant Shares) are hereinafter referred to as the
“Placement Shares.” The Warrants underlying the Units are hereinafter referred
to as the “Placement Warrants.”  The Units, Placement Shares, Placement Warrants
and Warrant Shares, collectively, are hereinafter referred to as the
“Securities.”  Placement Warrants may be exercised only to the extent that, when
aggregated with other Placement Warrants being exercised, the exercise is for a
whole share or whole shares; no fractional shares shall be issuable. The
exercise price for any Warrant Share shall be $11.50. Subject to the foregoing,
the Placement Warrants are exercisable during the period commencing on the later
of (i) twelve (12) months from the date of the completion of the Company’s
initial public offering of units (the “IPO”) and (ii) 30 days following the
consummation of the Company’s initial business combination (the “Business
Combination”), as such term is defined in the registration statement filed in
connection with the IPO, as amended at the time it becomes effective (the
“Registration Statement”), and expiring on the fifth anniversary of the
consummation of the Business Combination; and

 

WHEREAS, each Subscriber wishes to purchase the number of Units set forth on
Schedule A hereto and the Company wishes to accept such subscription from each
Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

 

1.Agreement to Subscribe

 

1.1 Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, each Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to each Subscriber, on the
Closing Date (as defined below), the number of Units set forth on Schedule A for
its pro rata portion of the aggregate purchase price of $3,750,000 (the
“Purchase Price”).

 

1.2 Delivery of the Purchase Price.  Upon execution of this Agreement, the
Company is bound to fulfill its obligations hereunder and each Subscriber hereby
irrevocably commits to deliver either directly into a trust account (the “Trust
Account” ) held at JP Morgan Chase Bank, N.A. or any other financial institution
chosen by the Company, with Continental Stock Transfer & Trust Company acting as
trustee (“Continental”), or into an escrow account maintained by Ledgewood P.C.
(“Ledgewood”), counsel for the Company, the Purchase Price in immediately
available funds by wire transfer or such other form of payment as shall be
acceptable to the Trustee, in its sole and absolute discretion, one (1) business
day prior to the effective date of the Registration Statement.

 

1.3 Closing. The closing of the Offering (the “Closing”), shall take place at
the offices of Ledgewood, simultaneously with the closing of the IPO on or
before June 30, 2019 (the “Closing Date”). On the Closing Date, if each
Subscriber has delivered the Purchase Price to Ledgewood as described in Section
1.2 above, Ledgewood shall wire the purchase price to Continental for deposit in
the Trust Account.

 

1.4 Termination.  This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if the Closing does not occur prior to
June 30, 2019.

 



 

 

 

2.Representations and Warranties of Subscriber

 

Each Subscriber represents and warrants to the Company that:

 

2.1 No Government Recommendation or Approval.  Subscriber understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Offering of the Securities.

 

2.2 Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3 Intent.  Subscriber is purchasing the Securities solely for investment
purposes, for such Subscriber’s own account (and/or for the account or benefit
of its members or affiliates, as permitted, pursuant to the terms of an
agreement (the “Letter Agreement”) to be entered into with respect to the
Securities between, among others, Subscriber and the Company, as described in
the Registration Statement), and not with a view to the distribution thereof and
Subscriber has no present arrangement to sell the Securities to or through any
person or entity except as may be permitted under the Letter
Agreement.  Subscriber shall not engage in hedging transactions with regard to
the Securities unless in compliance with the Securities Act.

 

2.4 Restrictions on Transfer.  Subscriber acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act.  The Securities have not been
registered under the Securities Act and, if in the future Subscriber decides to
offer, resell, pledge or otherwise transfer the Securities, such Securities may
be offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act, if available, or (C) pursuant to any other available exemption from the
registration requirements of the Securities Act, and in each case in accordance
with any applicable securities laws of any state or any other jurisdiction.
Notwithstanding the foregoing, Subscriber acknowledges and understands the
Securities are subject to transfer restrictions as described in Section 8
hereof.  Subscriber agrees that, if any transfer of its Securities or any
interest therein is proposed to be made, as a condition precedent to any such
transfer Subscriber may be required to deliver to the Company an opinion of
counsel satisfactory to the Company with respect to such transfer. Absent
registration or another available exemption from registration, Subscriber agrees
it will not transfer the Securities (unless otherwise permitted pursuant to the
Letter Agreement, as described in the Registration Statement).  Subscriber
further acknowledges that because the Company is a shell company, Rule 144 may
not be available to Subscriber for the resale of the Securities until the one
year anniversary following consummation of the Business Combination, despite
technical compliance with the requirements of Rule 144 and the release or waiver
of any contractual transfer restrictions.

 

2.5 Sophisticated Investor.

 

(i)  Each Subscriber’s manager and members are individually accredited investors
and are sophisticated in financial matters and able to evaluate the risks and
benefits of the investment in the Securities.

 

(ii) Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, (a)
the Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available and (b) Subscriber has waived its redemption rights with respect to
the Securities as set forth in Section 5 hereof, and the Securities held by
Subscriber are not entitled to, and have no right, interest or claim to any
monies held in the Trust Account, and accordingly Subscriber may suffer a loss
of a portion or all of its investment in the Securities. Subscriber is able to
bear the economic risk of its investment in the Securities for an indefinite
period of time.

 



2

 

 

2.6 Independent Investigation.  Subscriber, in making the decision to purchase
the Units, has relied upon an independent investigation of the Company and has
not relied upon any information or representations made by any third parties or
upon any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Subscriber is familiar with
the business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from the Company’s officers
and directors concerning the Company and the terms and conditions of the
Offering and has had full access to such other information concerning the
Company as Subscriber has requested. Subscriber confirms that all documents that
it has requested have been made available and that Subscriber has been supplied
with all of the additional information concerning this investment which
Subscriber has requested.

 

2.7 Organization and Authority.  Subscriber is duly organized, validly existing
and in good standing under the laws of the State of Delaware and it possesses
all requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

2.8 Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.

 

2.9 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Subscriber of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) Subscriber's charter
documents, (ii) any agreement or instrument to which Subscriber is a party or
(iii) any law, statute, rule or regulation to which Subscriber is subject, or
any agreement, order, judgment or decree to which Subscriber is subject.

 

2.10 No Legal Advice from Company.  Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors.  Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such review, counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.11 Reliance on Representations and Warranties.  Subscriber understands the
Units are being offered and sold to Subscriber in reliance on exemptions from
the registration requirements under the Securities Act, and analogous provisions
in the laws and regulations of various states, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.12 No General Solicitation.  Subscriber is not subscribing for the Units as a
result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 

2.13 Legend.  Subscriber acknowledges and agrees the certificates evidencing
each of the Securities shall bear a restrictive legend (the “Legend”), in form
and substance substantially as set forth in Section 4 hereof.

 

3.Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, each Subscriber that:

 

3.1 Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 60,000,000 shares
of Common Stock and 1,000,000 shares of preferred stock, $0.0001 par value per
share (“Preferred Stock”). As of the date hereof, the Company has issued and
outstanding 5,163,333 shares of Class B common stock, par value $0.0001 per
share (of which up to 655,000 shares are subject to forfeiture) and no shares of
Preferred Stock. All of the issued shares of capital stock of the Company have
been duly authorized, validly issued, and are fully paid and non-assessable.

 



3

 

 

3.2 Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement (as defined in Section 8.1), as
the case may be, each of the Units, Placement Shares, Placement Warrants and the
Warrant Shares will be duly and validly issued, fully paid and non-assessable.
On the date of issuance of the Units, the Warrant Shares shall have been
reserved for issuance. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, as the case may be, each
Subscriber will have or receive good title to the Units, Placement Shares and
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind resulting from actions of, or any failure to act by, the Company, other
than (i) transfer restrictions hereunder and pursuant to the Letter Agreement
and (ii) transfer restrictions under federal and state securities laws.

 

3.3 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4 Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or by which it is bound or (iii)
violate any law statute, rule or regulation to which the Company is subject or
any agreement, order, judgment or decree to which the Company is subject. Other
than any SEC or state securities filings which may be required to be made by the
Company subsequent to the Closing, and any registration statement which may be
filed pursuant thereto, the Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency or
self-regulatory entity in order for it to perform any of its obligations under
this Agreement or issue the Units, Placement Shares, Placement Warrants or the
Warrant Shares in accordance with the terms hereof.

 

4.Legends

 

4.1 Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and, when issued, the Warrant Shares, purchased by Subscriber in the
name of Subscriber. The Securities will bear the following Legend and
appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 



4

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER PURSUANT TO A LETTER AGREEMENT AMONG INSURANCE ACQUISITION CORP. AND
THE OTHER PARTIES THERETO AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF DURING THE TERM THEREOF PURSUANT TO THE TERMS SET FORTH IN
THE LETTER AGREEMENT.”

 

4.2 Subscribers’ Compliance. Nothing in this Section 4 shall affect in any way
Subscribers’ obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.

 

4.3 Company’s Refusal to Register Transfer of the Securities.  The Company shall
refuse to register any transfer of the Securities if, in the sole judgment of
the Company, such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or
(ii) pursuant to an available exemption from the registration requirements of
the Securities Act and applicable state securities laws and (iii) in compliance
herewith and with the Letter Agreement.

 

4.4 Registration Rights.  Each Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into between, among others,
Subscribers and the Company, on or prior to the effective date of the
Registration Statement. 

 

5.Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement, each
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions with respect to the Securities in connection with (i)
the exercise of redemption rights in connection with the Company’s consummation
of the Business Combination, or (ii) upon the Company’s redemption of shares of
Common Stock upon the Company’s failure to consummate the Business Combination
within 18 months from the completion of the IPO or the liquidation of the
Company prior to the expiration of such 18 month period.  In the event any
Subscriber purchases shares of Common Stock in the IPO or in the aftermarket
(“Public Shares”), such Subscriber hereby waives any and all right, title,
interest or claim of any kind in or to any distributions with respect to any
Public Shares in connection with the exercise of redemption rights in connection
with the Company’s consummation of the Business Combination. For the avoidance
of doubt, each Subscriber shall be eligible to redeem any Public Shares upon the
same terms offered to all other purchasers of Common Stock in the IPO in the
event the Company fails to consummate the Business Combination, or liquidates,
within 18 months from the completion of the IPO.

 

6.Termination of Placement Warrants.

 

6.1 Failure to Consummate Business Combination. The Placement Warrants shall be
terminated upon the dissolution of the Company or in the event that the Company
does not consummate the Business Combination within 18 months from the
completion of the IPO.

 

6.2 Termination of Rights as Holder. If the Placement Warrants are terminated in
accordance with Section 6.1, then after such time, Subscribers (or successor in
interest) shall no longer have any rights as holders of such Placement Warrants
and the Company shall take such action as is appropriate to cancel such
Placement Warrants. Each Subscriber hereby irrevocably grants the Company a
limited power of attorney for the purpose of effectuating the foregoing and
agrees to take any and all measures reasonably requested by the Company
necessary to effect the foregoing.

 

7.Rescission Right Waiver and Indemnification.

 

7.1 Each Subscriber understands and acknowledges an exemption from the
registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Units. In this regard, if the IPO were deemed
to be a general solicitation with respect to the Units, the offer and sale of
such Units may not be exempt from registration and, if not, the Subscribers may
have a right to rescind their purchases of the Units. In order to facilitate the
completion of the Offering and in order to protect the Company, its stockholders
and the amounts in the Trust Account from claims that may adversely affect the
Company or the interests of its stockholders, Subscribers hereby agree to waive,
to the maximum extent permitted by applicable law, any claims, right to sue or
rights in law or arbitration, as the case may be, to seek rescission of its
purchase of the Units. Each Subscriber acknowledges and agrees this waiver is
being made in order to induce the Company to sell the Units to Subscriber. Each
Subscriber agrees the foregoing waiver of rescission rights shall apply to any
and all known or unknown actions, causes of action, suits, claims or proceedings
(collectively, “Claims”) and related losses, costs, penalties, fees, liabilities
and damages, whether compensatory, consequential or exemplary, and expenses in
connection therewith, including reasonable attorneys’ and expert witness fees
and disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Units hereunder or relating to the purchase of the Units and the
transactions contemplated hereby.

 



5

 

 

7.2 Each Subscriber agrees not to seek recourse against the Trust Account for
any reason whatsoever in connection with its purchase of the Units or any Claim
that may arise now or in the future.

 

7.3 Each Subscriber acknowledges and agrees that the stockholders of the Company
are and shall be third-party beneficiaries of this Section 7. 

 

7.4 Each Subscriber agrees that, to the extent any waiver of rights under this
Section 7 is ineffective as a matter of law, each Subscriber has offered such
waiver for the benefit of the Company as an equitable right that shall survive
any statutory disqualification or bar that applies to a legal right. Each
Subscriber acknowledges the receipt and sufficiency of consideration received
from the Company hereunder in this regard.

 

8.Terms of the Units and Placement Warrant

 

The Units and their component parts are substantially identical to the units to
be offered in the IPO except that: (i) the Units and their component parts will
be subject to transfer restrictions, except in limited circumstances, until 30
days following the consummation of the Business Combination, (ii) the Placement
Warrants will be non-redeemable so long as they are held by a Subscriber (or any
of its permitted transferees), and will be exercisable on a “cashless” basis if
held by a Subscriber or its permitted transferees and (iii) the Units and their
component parts are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after they are registered or an exemption from registration is available,
and the restrictions described above in clause (i) have expired.

 

9.Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

 

10.Assignment; Entire Agreement; Amendment

 

10.1 Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by a Subscriber to a person agreeing
to be bound by the terms hereof, including the waiver contained in Section 7
hereof.

 

10.2 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

 

10.3 Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 

10.4 Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns. 

 



6

 

 

11.Notices

 

11.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other.  Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 

12.Counterparts

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13.Survival; Severability

 

13.1 Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing.

 

13.2 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

14.Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

 

7

 

 

Accepted and agreed on the date set forth above.

 

  INSURANCE ACQUISITION CORP.         By: /s/ John M. Butler     Name: John M.
Butler     Title: President and Chief Executive Officer

 

Accepted and agreed on the date set forth above.

 

  SUBSCRIBER:       INSURANCE ACQUISITION SPONSOR, LLC         By: /s/ Daniel G.
Cohen     Name: Daniel G. Cohen     Title: Chief Executive Officer

 

[Placement Unit Subscription Agreement – Sponsor]

 



8

 

 

SCHEDULE A

 

NAME OF SUBSCRIBER  NUMBER OF UNITS  Insurance Acquisition Sponsor, LLC 
 375,000 

 

 

9

 



